DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11, 14-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cevette et al. (U.S. Publication Number 2014/0127666) in view of Lenell et al. (U.S. Patent Number 7,099,752).
Referring to claim 1, Cevette et al. discloses a flight emulator comprising a pilot control interface (joystick and paragraph 0053 & Fig. 8) and a motion-control seat (paragraph 0039), wherein the flight emulator is configured to allow a user of the flight emulator to virtually teleport, into a slave aircraft connected in communication to the flight emulator through a network (viewing a simulated environment on one or more computer-Cevette et al. does not disclose operating a flight control system of the slave aircraft.  However, Lenell et al. also teaches wherein the flight emulator is configured to allow a user of the flight emulator to virtually teleport, into a slave aircraft connected in communication to the flight emulator through a network (column 9 lines 45-55) and further teaches for operating a flight control system of the slave aircraft  (column 9 lines 55-59).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include operating a flight control system of the slave aircraft, as disclosed by Lenell et al., incorporated into Cevette et al. in order to take control of the piloting function.
Referring to claim 2, Cevette et al. discloses wherein the pilot control interface is configured to allow the user to control operation of the slave aircraft when the user is virtually teleported into the slave aircraft (viewing a simulated environment on one or more computer-controlled display devices 702 and paragraph 0051 & Fig. 8)

Referring to claim 6, Cevette et al. discloses wherein the head-mounted display is configured to replicate visual imagery related to the slave aircraft and further configured to continuously adjust the imagery in response to head movement of the user when the user is virtually teleported into the slave aircraft (viewing a simulated environment on one or more computer-controlled display devices 702 and paragraph 0051 & Fig. 8).
Referring to claim 7, Cevette et al. discloses wherein the slave aircraft is an un-manned aircraft (Fig. 11).
Referring to claim 8, Cevette et al. discloses wherein the slave aircraft is a manned aircraft (Fig. 8).
Referring to claim 9, Cevette et al. discloses at least one slave aircraft; and a master aircraft connected in communication to the at least one slave aircraft through a network (Figs. 8 & 11), the master aircraft comprising: a flight emulator comprising a pilot control interface (joystick and paragraph 0053 & Fig. 8) and a motion-control seat (paragraph 0039), wherein the flight emulator is configured to allow a user of the flight emulator to virtually teleport into the at least one slave aircraft (viewing a simulated environment on one or more computer-controlled display devices 702 and paragraph 0051 & Fig. 8).  Cevette et al. does not disclose operating a flight control system of the slave aircraft.  However, Lenell et al. also teaches at least one slave aircraft comprising a flight control 
Referring to claim 10, Cevette et al. discloses wherein the pilot control interface is configured to allow the user to control operation of the slave aircraft when the user is virtually teleported into the slave aircraft (viewing a simulated environment on one or more computer-controlled display devices 702 and paragraph 0051 & Fig. 8).
Referring to claim 11, Cevette et al. discloses wherein the flight control system of the slave aircraft is overridden when the user is virtually teleported into the slave aircraft (viewing a simulated environment on one or more computer-controlled display devices 702 and paragraph 0051 & Fig. 8).
Referring to claim 14, Cevette et al. discloses wherein the flight emulator comprises a head-mounted display worn by the user (see A GVS System for cancelling motion-induced effects may be calibrated for the particular subject in paragraph 0056).
Referring to claim 15, Cevette et al. discloses wherein the head-mounted display is configured to replicate visual imagery visible from the slave aircraft and further configured to continuously adjust the imagery in response to head movement of the user when the 
Referring to claim 15, Cevette et al. discloses wherein communication between the master aircraft and the slave aircraft is accomplished without the use of satellites, and wherein latency of communication is reduced as compared to communication through the use of satellites (Figs. 8 & 11).
Referring to claim 17, Cevette et al. discloses providing a master aircraft comprising a fight emulator comprising a pilot control interface (joystick and paragraph 0053 & Fig. 8) and a motion-control seat (paragraph 0039); virtually teleporting a user of the flight emulator into a slave aircraft connected in communication to the master aircraft (viewing a simulated environment on one or more computer-controlled display devices 702 and paragraph 0051 & Fig. 8); and providing an input via the pilot control interface to operate the slave aircraft (Figs. 8 & 11).
Referring to claim 18, Cevette et al. discloses further comprising: operating the slave aircraft in response to an input made by the user into the pilot control interface when the user is virtually teleported into the slave aircraft (viewing a simulated environment on one or more computer-controlled display devices 702 and paragraph 0051 & Fig. 8).
Referring to claim 20, Cevette et al. discloses further comprising: replicating visual imagery visible from the slave aircraft on a head-mounted display worn by the user; and continuously adjusting the imagery in response to head movement of the user (see A 
Response to Arguments
Applicant’s arguments, see amended claims 1 & 9, filed 1/4/2021, with respect to 35 USC 112 first and second paragraph have been fully considered and are persuasive.  The rejection of claims 1, 2, 5-11, 14-18 & 20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KESHA FRISBY/Primary Examiner, Art Unit 3715